DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 01/14/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 01/14/2021 have been fully considered and are persuasive. 	
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Kohler et al. (US PGPUB 2010/0306759) disclose packaging native program extensions with a virtual machine application, the application package containing application code that runs in a virtual machine, native code that runs outside the virtual machine, and other resources. When the application requires access to native features of the underlying device not provided in the virtual machine, the native code is installed and executed. The virtual machine application accesses the native features by communicating with the native code running outside the virtual machine via inter-process communication.

Ekke et al. (US patent 8510369) disclose a virtual environment hosted by the computing system to obtain configuration change data for a virtualized application from an agent, the agent can change a configuration of the virtualized application to cause the virtualized application to load a plug-in extension in the virtual environment. The computing system launches the virtualized application and the virtualized application loads the plug-in in the virtual environment to utilize a function of the plug-in in the virtual environment.

Robinson et al. (US PGPUB 2015/0074663) disclose a virtual environment manager to help a user to manage a virtual environment. A user can configure the VEM to automatically create VM environments and host environments by sending descriptor description information, the description information include configuration on restricted resource access in the host environments. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HANG PAN/Primary Examiner, Art Unit 2193